DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-3, 5, 7-14, 16-20, 22-27 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “An apparatus comprising: an interface to be coupled with a communication link; and circuitry to: receive an indication of a catastrophic error for a computing system that includes a central processing unit (CPU) coupled with one or more integrated companion dice resident on a package via which the CPU also resides []; send a request to gather error information from the CPU and from the one or more integrated companion dice responsive to the indication of the catastrophic error, the request arranged to be sent through the interface to be coupled with the communication link, the communication link to separately be coupled to the CPU and 
Since, no prior art was found to teach: ”wherein the catastrophic error is a three-strike timeout indicated by a CATERR/TERR signal” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 12, 
Prior art has been found to teach “A method comprising: receiving, via a first communication link, at a management controller, an indication of a catastrophic error for a computing system that includes a central processing unit (CPU) coupled with one or more integrated companion dice resident on a package via which the CPU also resides; sending a request to gather error information from the CPU and from the one or more integrated companion dice responsive to the indication of the catastrophic error, []; and separately receiving error information from the CPU and from each of the one or more integrated companion dice via the second I3C communication link";
Since, no prior art was found to teach: ”the request sent via a second I3C communication link coupled to the management controller and separately coupled to the CPU and separately coupled to each of the one or more integrated companion dice” as it pertains to the other portions of the claim as a whole, in a manner that would 
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 19, 
Prior art has been found to teach “An apparatus comprising: an interface to be coupled with a communication link coupled to a management controller for a computing system including a central processing unit (CPU) coupled with one or more companion dice; and circuitry to: receive a request to gather error information generated by one or more intellectual property (IP) blocks responsive to a catastrophic error for the computing system, the request arranged to be received through the interface to be coupled with the communication link; obtain the error information generated by the one or more IP blocks, from one or more registers arranged to at least temporarily store error information generated by the one or more IP blocks responsive to the catastrophic error, []; and send the error information generated by the one or more IP blocks to the management controller through the interface to be coupled with the communication link";
Since, no prior art was found to teach: ”the one or more registers including one or more sticky registers that maintain stored error information following a warm reset of the computing system” as it pertains to the other portions of the claim as a whole
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-3, 5, 7-11, 13-14, 16-18, 20, 22-27, the claims are allowed due to their dependency on allowable independent claims 1, 12, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sicola et al. (US 2003/0079156 A1) teaches catastrophic failures and sideband channels but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114